            BOUNTIFUL LAW,PLLC
            4620 200th Street SW, Ste D                Lawrence M. Blue  larry@bountifullaw.com
            Lynnwood, WA 98036                          Brad L. Puffpaff  brad@bountifullaw.com
            (425) 775-9700                                   Reception  karryn@bountifullaw.com




  July 28, 2020

  Via ECF Filing

  Honorable Christopher M. Alston
  U.S. Bankruptcy Court
  700 Stewart Street, Room 6301
  Seattle, WA 98101


  RE:    Case No. 20-11541-CMA - In re VS Investment Assoc. LLC

  Dear Judge Alston,

  The debtor requests the Court’s permission to continue its Motion for Order Approving Sale
  of Property Free and Clear of Liens for hearing on the Court’s Chapter 13 calendar at 9:30
  a.m. on August 20, 2020, provided the debtor files an amended notice of hearing and
  properly serves the notice and motion on all creditors by tomorrow July 29, 2020.

  The debtor’s motion is currently noted for hearing July 31, 2020 at 9:30 AM. It was served
  on creditors secured by the property. The motion was unopposed. The Purchase and Sale
  Agreement for the property has a closing date of August 31, 2020. The Court’s August 20,
  2020 calendar is the earliest that allows debtor to satisfy the 21 days noticing requirement
  under FRBP 2002(a)(2) and provide adequate time to resolve any potential issues that may
  arise prior to the scheduled closing date for the property.


  Very Truly Yours,

  /s/ Brad L Puffpaff
  Brad Puffpaff #46434
  Attorney for V.S. Investment Assoc., LLC




Case 20-11541-CMA        Doc 51      Filed 07/28/20   Ent. 07/28/20 15:46:22       Pg. 1 of 1
